Title: To George Washington from William Maltby Betts, 22 May 1780
From: Betts, William Maltby
To: Washington, George



Sir
Fish Kill [N.Y.] May 22d 1780

In Colonel Hay’s absence I am Honord with your Excellency’s Letters of the 15th & 17th and Colo. Tilghmans of the 19th enclosing one for Governor Clinton, which has beene forwarded as directed.
Have wrote Colonel Lewis to forward the Plank, Tar, and Oakum, am of opinion he is not posses’d of the latter article, but have taken measures to obtain a small supply ’till a quantity arrives which I expect from Morristown, and which the bearer is sent to hasten on.
The number of Plank receiv’d from Colo. Lewis in the course of the Spring is very inconsiderable indeed we have some on the Confines of the River which I am now forwarding to the Fort.
Every possible exertion is making to put the Boats in repair, but fear the number of men we now have are inadequate to the extent of the business and will not be able to accomplish it so soon as your Excellency wishes. In behalf of Colo. Hay, I have the Honor to be with the utmost Respect Your Excellency’s Mo. Obed. & Mo. Hble Servt

Wm M. Betts

 